NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

EVELYN BURNEY, DOING BUSINESS AS PLOTT
BAK_ERY PRODUCTS,
Plaintiff-Appellant,

v.

UNITED STATES,

Defendont-Appellee,
AND

STERLING FOODS, INC., '
Defendant.

2012-5088

Appeal from the United States Court of Federal
Claims in case no. 12-CV-U67, Senior Judge Eric G.
Bruggink.

ON MOTION

ORDER

Evelyn Burney moves for leave to proceed in forma
pauperis. Burney has not submitted Federal Circuit Form
6, which is required by this court for such motions.

 

EVELYN BURNEY V. US 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is denied without prejudice to Burney re-
filing a motion for leave to proceed in forma pauperis
along with a completed Federal Circuit Form 6. Burney’s
motion for leave to proceed in forma pauperis is due
within 21 days of the date of filing of this order.

FoR THE CoURT

JUN 1 3 zmz /s/ J an Horbaly
Date J an Horbaly

Clerk

cc: Evelyn T. Burney (Federal Circuit Form 6 enclosed)
Carrie A. Dunsrnore, Esq.

324

ILED
. unfoi= APPEALS FOH
U'sr?ii FEnEnALc:scun

JUN 132[1\2

JAN HOBBAL¥
CUERK